DETAILED ACTION
	This Office Action is in response to the Election and Amendment filed on March 22, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, claims 1-14 and new claim 18 in the reply filed on March 22, 2022 is acknowledged.  The traversal is on the ground(s) that the alleged species are not mutually exclusive.  This is not found persuasive because at the very least species A discloses stud bumps reach into the recess which is not disclosed in species B at all. Therefore the species are separate and distinct. The requirement is still deemed proper and is therefore made FINAL.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US Pub. 2019/0131266 A1) in view of Moulard (US Pub. 2016/0049918 A1).
In re claim 1, Aoki et al. shows (figs.  7C, 7D) an electronic device 
comprising: a carrier board (540) having an upper surface; and an
electronic chip (510) mounted on the upper surface, the electronic chip having a mounting side facing the upper surface of the carrier board, a top side facing away from the upper surface, and sidewalls connecting the mounting side to the top side, wherein the electronic chip has stud bumps wherein the carrier board has at least one recess (550a) in the upper surface, and wherein at least one of the stud bumps reaches into the recess. Aoki shows all of the elements of the claims except wherein the
electronic chip has equal to or less than 5 stud bumps per square millimeter of a base
area of the mounting side. It would have been obvious to one of ordinary skill in the art
at the time the invention was made to form the stud bumps having any desired density,
since it has been held that discovering an optimum value of a result effective variable
involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA
1980).
In re clams 2, 3, 6, 7, 9, 10, 13, 14, and 18,  Aoki et al. shows all of the elements of the claims except the polymer hood covering three sidewalls of the electronic chip Moulard shows (fig. 2) the polymer hood covers at least three sidewalls of the electronic chip, the stud bumps are connected to the upper surface of the carrier board by a conductive adhesive, wherein the mounting side of the electronic chip is located at a distance from the upper surface of the carrier board thereby defining a clearance 
In re claims 4, 5, 8, 11, and 12, Moulard does not disclose the specific parameters of the claims. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the components having the desired Young’s Modulus, height, thickness, or materials since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukuyama (US 6,335,271 B1), Wu (US 6,245,594 B1), Cho (US Pub. 2016/0225706 A1), Chi (US Pub. 2011/0309492 A1), Furman (US Pub. 2003/0136814 A1), and Song (KR 2016-0020832 A) also disclose elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815